Citation Nr: 0030473	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  96-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an increased disability evaluation for 
residuals of a unilateral mandibular fracture with no loss 
of teeth, currently evaluated as 10 percent disabling.

2. Entitlement to a rating higher than 10 percent for tinea 
pedis with onychomycosis and plantar warts from November 
18, 1998.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for elbow disability.

5. Entitlement to service connection for refractive error.

6. Entitlement to service connection for disability due to 
head trauma, including headaches and dizziness.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1973 to May 1976 
and from August 1977 to March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board has re-characterized the issue of entitlement to an 
increased rating for tinea pedis with onychomycosis and 
plantar warts in order to comply with the holding by the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court"), in Fenderson v. West, 12 Vet. App. 
119 (1999).  In that case, the Court held, in pertinent part, 
that the RO had mistakenly treated the issue as one for an 
increased rating rather than an issue of disagreement with 
the original rating award.  

As in Fenderson, the RO in this case has identified the issue 
regarding the appellant's tinea, onychomycosis and plantar 
warts as a claim for an increased 

disability rating, rather than as a disagreement with the 
original rating awarded for this condition.  However, the 
RO's January 1999 Statement of the Case, and April 1999 
Supplemental Statement of the Case provided the appellant 
with the applicable law and regulations and an adequate 
discussion of the bases for the RO's assignment of the 
initial disability evaluation.  In addition, the appellant's 
pleadings and testimony clearly indicate that he has been 
aware that his appeal involved the RO's assignment of the 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the appellant in re-characterizing the issue 
on appeal to properly reflect the appellant's disagreement 
with the initial evaluation assigned.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board also notes that a 10 percent rating was granted for 
a mandible disability in November 1997.  The body of the 
rating decision by which this award was made indicates that 
the 10 percent rating was to be made effective from 
January 23, 1995; however, the effective date was thereafter 
referred to as May 21, 1996.  The RO should review this 
discrepancy and take any corrective action deemed 
appropriate.

(The issues of entitlement to an increased disability 
evaluation for residuals of a unilateral mandibular fracture 
with no loss of teeth and entitlement to service connection 
for hearing loss, elbow disability, refractive error and 
disability due to head trauma are the subject of a remand 
immediately following this decision.)


FINDING OF FACT

The appellant's tinea pedis with onychomycosis and plantar 
warts is manifested by scaling and cracking of the skin; the 
veteran likely experiences constant itching, but there is no 
objective evidence of ulceration, extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.



CONCLUSION OF LAW

The schedular criteria for a 30 percent disability evaluation 
for tinea pedis, onychomycosis and plantar warts are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.118 (Diagnostic Code 7813) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  Schedule for Rating 
Disabilities (Schedule), 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  

In this case, the appellant's tinea pedis with onychomycosis 
and plantar warts is currently evaluated as 10 percent 
disabling pursuant to Diagnostic Code 7813, which provides 
for evaluation for dermatophytosis.  Pursuant to 38 C.F.R. 
§ 4.118, disabilities ratable under Codes 7807 through 7819 
are to be rated under Code 7806, as eczema, dependent upon 
the location, extent, and repugnant or otherwise disabling 
character of the manifestations.  Accordingly, to establish a 
10 percent evaluation under Code 7806, there must be 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  Where there is constant exudation 
or itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is warranted.  A 50 percent evaluation is 
warranted for ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or where 
the disability is exceptionally repugnant.

After careful review of the evidence of record, including the 
appellant's testimony before a Hearing Officer in April 1999, 
the Board concludes that entitlement to a higher disability 
evaluation (30 percent) for tinea pedis with onychomycosis 
and plantar warts is warranted.  The appellant has testified 
that he experiences constant itching and that his skin 
between his toes cracks and bleeds when rubbed.  Clinical 
treatment records tend to confirm that he indeed experiences 
a constant problem with itching.  When seen at VA in July 
1996, for example, he reported that his feet were an 
irritation.  Thereafter, in August 1997, it was noted that he 
had a longstanding complaint of burning of both feet.  In 
January and March 1999, he reported problems with itching, 
and it was specifically noted in March 1999 that the problem 
was persistent.  He was seen again in June 1999 with the same 
complaint of itching.  

On VA skin examination in April 1999, the appellant was shown 
to have a diffuse scaling and cracking of the skin of the 
feet which was considered to be consistent with tinea pedis.  
On subsequent VA foot examination 5 days later, the examiner 
noted the presence of tinea pedis overlying the longitudinal 
arch of both feet; however, he indicated that the skin was 
intact and that there was no cracking or peeling evident.  At 
neither examination did the veteran report problems with 
itching, even on an occasional basis.  Nevertheless, the 
Board finds that the veteran's testimony, as supported by his 
repeatedly seeking treatment for problems with itching, which 
at one point was characterized as persistent, leads to the 
conclusion that he likely experiences constant itching.  
Since the rating criteria allow for the award of a 30 percent 
rating when itching is constant, and because the Board finds 
that the extent of this problem is better characterized as 
"constant" than not, see 38 C.F.R. § 4.7, the Board finds 
that a grant of a 30 percent rating is warranted.  Diagnostic 
Code 7806.  

As suggested by the evidence described above, there is no 
indication that the veteran experiences ulcerations, 
extensive exfoliation or crusting, and systemic or nervous 
manifestations due to the skin problems of his feet.  
Additionally, given that he has only a diffuse scaling and 
cracking of the skin, there is no basis for concluding that 
his skin problem is exceptionally repugnant.  Consequently, 
it may be concluded that he does not meet the criteria for 
the award of a 50 percent rating as defined in 38 C.F.R. 
§ 4.118.  In reaching this conclusion, the Board has 
considered the presence of onychomycosis and plantar warts as 
part of the overall service-connected foot disability.  
However, the evidence of record does not document any 
disabling symptoms relative to these conditions which would 
provide for an evaluation in excess of the 30 percent rating.

The Board also finds that the evidence suggests that he has 
had constant itching since the effective date of the award of 
service connection, thereby warranting a 30 percent rating 
from November 18, 1998.  However, for the reasons already set 
forth, there is no indication that the veteran ever met the 
criteria for a higher rating at any point during the pendency 
of this claim.  Fenderson, supra.  


ORDER

A 30 percent rating for tinea pedis with onychomycosis and 
plantar warts is granted, subject to the laws and regulations 
governing the award of compensation benefits.


REMAND

Review of the record reveals that the RO, in November 1997, 
increased the appellant's disability evaluation for residuals 
of a unilateral mandibular fracture to the 10 percent level.  
In view of this favorable action, the RO indicated that this 
was a total grant of benefits sought on appeal and 
discontinued consideration of the issue of entitlement to an 
increased evaluation.  However, pursuant to AB v. Brown, 6 
Vet. App. 35 (1993), a claimant will generally be presumed to 
be seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  In this case, there is no indication within the 
record that the appellant was satisfied with the 10 percent 
evaluation and in fact, in the Informal Presentation dated in 
October 2000, the appellant, through his representative, has 
indicated that his mandible disability has increased in 
severity during the course of his appeal.  He has requested 
that he be provided with an updated VA examination in effort 
to determine the current nature and severity of the 
disability.

The Board further notes that the appellant's mandible 
disability was last examined by VA in March 1995.  In view of 
the above, the appellant's claim for an increased disability 
evaluation for residuals of a unilateral mandibular fracture 
has remained open and on appeal since the November 1997 
decision.  Accordingly, in light of the appellant's 
assertions regarding an increase in severity of the 
disability during the pendency of this appeal and the lapse 
in time since his mandible disability was last examined by 
VA, additional medical development is necessary to provide an 
adequate record upon which to evaluate the appellant's claim.

With respect to the claims for service connection for hearing 
loss, elbow disability, refractive error, and disability due 
to head trauma, the Board notes that these claims were denied 
by the RO as not well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat 2096 (2000) was enacted.  This law, in 
part, amended § 5107(a) by eliminating the claimant's 
threshold evidentiary burden of submitting a well-grounded 
claim.  It further amended 38 U.S.C.A. § 5103 (West 1991) and 
set forth in greater detail the obligation of VA to assist 
claimants in the development of facts pertinent to their 
claims. 

In view of these statutory changes, the issues of entitlement 
to service connection must be returned to the RO to allow for 
review of the appellant's case in order to ensure compliance 
with the newly enacted law.

Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claims, this case is REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his mandible 
disability from 1995 to the present 
time.  The RO should make arrangements 
to obtain all medical records from all 
the sources reported by the appellant.  
If private medical treatment is reported 
and those records are not obtained, the 
appellant and his representative should 
be informed and afforded an opportunity 
to obtain the records.  Efforts to 
obtain any records that are not already 
on file should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2. After the aforementioned records are 
associated with the claims folder, the 
RO should schedule the appellant for a 
comprehensive VA examination to 
determine the current severity of his 
service-connected mandible disability.  
The entire claims folder and a copy of 
this remand must be made available to, 
and reviewed by the examiner prior to 
the examination.  All diagnostic tests 
and studies deemed necessary by the 
examiner should be conducted, and all 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination 
should be comprehensive and include a 
detailed account of all manifestations 
of relevant pathology found.  The 
examiner should provide complete 
rationale for all conclusions reached.  

a.  In that the examination is to be 
conducted for compensation rather 
than for treatment purposes, the 
physician should specifically 
address the functional impairment of 
the appellant's mandible in 
correlation with the criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 
(2000).  The examiner should provide 
a description of the effect of any 
pain on the function and movement of 
the appellant's mandible.  See 
DeLuca v. Brown, 8 Vet.App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  
See also Arnesen v. Brown, 
8 Vet.App. 432 (1995).  In 
particular, all functional losses, 
such as that caused by pain, should 
be equated to loss of range of 
motion beyond that demonstrated 
clinically.  DeLuca, supra.  

b.  With respect to the 
temporomandibular articulation, the 
examiner is requested to 
specifically identify the inter-
incisal range of motion and the 
range of lateral excursion in 
millimeters (mm) and to comment on 
the degree of limitation on normal 
functioning caused by pain.  The 
report should also include 
information as to what is considered 
"normal" range of motion.   See 
38 C.F.R. § 4.46 (2000); Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

3. With respect to the issues of 
entitlement to service connection for 
hearing loss, elbow disability, 
refractive error, and disability due 
to head trauma, the RO is requested to 
review the entire file and undertake 
any development necessary to comply 
with the Veterans Claims Assistance 
Act of 2000.  Examinations should be 
conducted and medical opinions should 
be sought to ascertain whether any of 
the claimed disabilities is 
attributable to military service or 
already service-connected disability.  
The examiner(s) should be asked to 
specifically diagnose each disability 
found relative to the veteran's claims 
of service connection, and provide an 
opinion as to the medical 
probabilities that each diagnosed 
problem is attributable to military 
service.  The examiner(s) opinions 
should also address the question of 
whether any already service-connected 
disability has caused or made worse 
any of the claimed disabilities.  

4. Thereafter, the RO should re-
adjudicate the claims addressed in 
this remand, to include re-
adjudication of the service connection 
claims on their merits.  The RO must 
consider all the evidence of record as 
well as all evidence obtained as a 
result of this remand.  With respect 
to the claim for an increased 
disability evaluation, the RO must 
consider alternative diagnostic 
criteria that may be applicable for 
this disability.  

5. Subsequently, the RO should review the 
claims folder and ensure that all of 
the requested development actions have 
been completed in full.  Specific 
attention is directed to the 
examination reports to ensure that 
they comply with the directives of 
this remand.  If any report is 
deficient in any manner, it must be 
returned to the physician for 
corrective action.  38 C.F.R. § 4.2 
(2000);  See also Stegall v. West,  11 
Vet.App. 268 (1998).

6. The appellant is hereby informed that 
he has the right to submit additional 
evidence and argument on the matters 
the Bord has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

If any benefit remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time in which 
to respond.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review, if in order.  
The appellant need take no action until otherwise notified.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 


